Exhibit 10.12

 

Ingredion Incorporated

Stock Incentive Plan
Performance Share Award Agreement

 

Ingredion Incorporated (the “Company”) has granted you an award of Performance
Shares (the “Award”) under the Ingredion Incorporated Stock Incentive Plan (the
“Plan”). This Award represents the right to receive shares of Company Common
Stock in the future.  The grant date of the Award and the number of Performance
Shares covered by this Award are set forth in the document you have received
entitled “Notice of Grant of Performance Shares”.  The Notice of Grant of
Performance Shares and this Performance Shares Award Agreement collectively
constitute the Agreement relating to the Award.  This Award Agreement and the
Plan together govern your rights under the Award and the Plan and set forth all
of the conditions and limitations affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.              Performance Period.  The Performance Period commences on
January 1, 20   and ends on December 31, 20  .

 

2.              Grant Date.              , 20

 

3.              Value of Performance Shares.  Each Performance Share shall
represent and have a value equal to one share of Common Stock as detailed
herein.

 

4.              Performance Shares and Achievement of Relative Total Shareholder
Return.

 

(a)         The number of Performance Shares to be earned under this Agreement
shall be based upon the achievement of the Company’s preestablished Relative
Total Shareholder Return (“TSR”) percentile ranking performance as approved by
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
for the Performance Period, based on the following chart:

 

Total Shareholder Return

 

TSR Percentile
Ranking Goal

 

Percent of Target
Performance Share
Award Earned

 

>80th

 

 

200

% (maximum)

 

70th

 

 

150

%

 

55th

 

 

100

% (target)

 

50th

 

 

75

%

 

40th

 

 

50

% (threshold)

 

<40th

 

 

0

%

 

 

1

--------------------------------------------------------------------------------


 

Interpolation shall be used to determine the percentile rank in the event the
Company’s TSR Percentile Rank does not fall directly on one of the ranks listed
in the above chart.

 

(b)                           For this purpose, TSR shall be determined as
follows:

 

TSR

=

Change in Stock Price + Dividends Paid
Beginning Stock Price

 

 

(i)            Beginning Stock Price shall mean the average of the Daily
Averages for each of the twenty (20) trading days immediately prior to the first
day of the Performance Period;

 

(ii)           Ending Stock Price shall mean the average of Daily Averages for
each of the last twenty (20) trading days of the Performance Period;

 

(iii)          Change in Stock Price shall mean the difference between the
Beginning Stock Price and the Ending Stock Price; and

 

(iv)          Dividends Paid shall mean the total of all dividends paid on one
(1) share of Common Stock during the applicable calendar quarter(s) during the
Performance Period, provided that dividends shall be treated as though they are
reinvested at the end of each calendar quarter based on the stock price at the
end of each calendar quarter.

 

(v)           Daily Average shall mean the average of the high and low stock
price on the applicable stock exchange of one share of Common Stock for a
particular trading day.

 

(c)                            Following the TSR determination, the Company’s
Percentile Rank against the “Peer Group” shall be determined.  Once the
Company’s Percentile Rank is determined, the Performance Shares to be awarded
shall then be determined based on the chart in Section 4(a).

 

(d)                          “Peer Group” shall mean the companies listed below,
categorized by industry. If two companies in the Peer Group merge, or one is
acquired, the new company will be included in the Peer Group. If a company
merges with a company not in the Peer Group, the company will be removed and its
TSR will not be included as part of the Peer Group.

 

Agrium Inc.
Albemarle Corporation
Archer Daniels Midland Company
Bemis Company, Inc.
Crown Holdings Incorporated
E.I. du Pont de Nemours and Company
Ecolab, Inc.
FMC Corporation
W. R. Grace and Company

Huntsman Corporation
Innophos Holdings, Inc.
International Flavors & Fragrances Inc.
Kerry Group plc
The Mosaic Company
Potash Corporation of Saskatchewan Inc.
Sealed Air Corporation
Sensient Technologies Corporation
Tate & Lyle — ADR

 

2

--------------------------------------------------------------------------------


 

5.              Termination Provisions. Except as provided below, the
Participant shall be eligible for payment of awarded Performance Shares, as
determined in Section 4, only if the Participant’s employment with the Company
continues through the end of the Performance Period.

 

If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after (a) age 65,
(b) age 62 with a minimum of 5 years of employment or service with the Company
or (c) age 55 with a minimum of 10 years of employment or service with the
Company)  or the occurrence of such Participant’s Disability Date, subject to
the Committee’s approval, a pro-rated payment will be provided at the end of the
Performance Period of all or any portion of the Award which would have been paid
to such Participant for such Performance Period as long as the termination of
employment occurred in years two or three of the Performance Period.

 

Upon termination of employment prior to the end of the Performance Period under
any other circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Award which would have been paid to the Participant
for such Performance Period.

 

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall, except as otherwise authorized by the Committee pursuant to
the preceding paragraph, be forfeited to and cancelled by the Company.

 

6.              Dividends.  The Participant shall have no right to any dividends
which may be paid with respect to shares of Common Stock until any such shares
are paid to the Participant following the completion of the Performance Period.

 

7.              Form and Timing of Payment of Performance Shares.

 

(a)                           The payment of the Award shall be paid to the
Participant no later than two and one-half months after the end of the
Performance Period.  Payment of the Performance Shares awarded shall be made
subject to the following:

 

(i)            The Participant shall have no rights with respect to the Award
until such Award shall be paid to such Participant.

 

(ii)           If the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the
Committee, in its sole discretion, determines was or is harmful to the Company,
any unpaid Award will be forfeited by the Participant.

 

(b)                           Performance Shares awarded, if any, will only be
paid out in shares of Common Stock.  Notwithstanding the foregoing, if the
Participant is resident or employed outside of the

 

3

--------------------------------------------------------------------------------


 

United States, the Company may, in its sole discretion, settle the Award in the
form of a cash payment to the extent settlement in shares of Common Stock: 
(i) is prohibited under local law; (ii) would require the Participant, the
Company and/or its Subsidiaries or affiliates to obtain the approval of any
governmental and/or regulatory body in the Participant’s country of residence
(or country of employment, if different); (iii) would result in adverse tax
consequences for the Participant or the Company; or (iv) is administratively
burdensome.  Alternatively, the Company may, in its sole discretion, settle the
Performance Shares in the form of shares of Common Stock but require the
Participant to sell such shares immediately or within a specified period
following the Participant’s termination of employment (in which case, this
Agreement shall give the Company the authority to issue sales instructions on
the Participant’s behalf).

 

(c)                            The Participant may defer receipt of all or any
portion of the Performance Shares awarded hereunder, upon such terms and
conditions stated in the deferral election form by filing such written election
with the Senior Vice President of Human Resources of the Company no later than
six months prior to the termination of the Performance Period, provided such
election is made in a manner which complies with the requirements of Code
Section 409A and/or other applicable laws. Deferrals may only be made into the
Ingredion Incorporated phantom unit investment option under the Ingredion
Incorporated Supplemental Executive Retirement Plan or a successor to that
investment option.

 

8.              Nontransferability.  Performance Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, the
Participant’s rights under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative.

 

9.              Income Tax and Social Insurance Contribution Withholding. Prior
to the issuance or delivery of any shares of Common Stock in settlement of the
Performance Shares, the Company or the Subsidiary or affiliate that employs the
Participant (the “Employer”) (if applicable) shall have the right to require the
Participant to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Performance Shares.  Such obligation
shall be satisfied either:

 

4

--------------------------------------------------------------------------------


 

(a)                                 by the Company by withholding whole shares
of Common Stock which would otherwise be delivered to the Participant, having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with the Performance Shares (the “Tax Date”),
or by the Company or Employer withholding an amount of cash which would
otherwise be payable to the Participant, in the amount necessary to satisfy any
such obligation; or

 

(b)                                 by the Participant by any of the following
means: (A) a cash payment to the Company or the Employer in the amount necessary
to satisfy any such obligation, (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of shares of
Common Stock having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation,
(C) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
the Participant, equal to the amount necessary to satisfy any such obligation,
or (D) any combination of (A), (B) and (C).

 

Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value, determined as of the Tax Date, in excess of the amount
determined by applying the minimum statutory withholding rate (as determined by
the Company in good faith and in its sole discretion).  Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and the Participant shall pay the remaining amount in cash.

 

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, the Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by the
Participant is and remains the Participant’s responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award or
the shares of Common Stock issued upon settlement of the Award, and (ii) do not
commit to structure the terms of the Award (or any aspect of the Performance
Shares) to reduce or eliminate the Participant’s liability for Tax-Related
Items.

 

10.             Participant Data Privacy. The Participant hereby explicitly and
unambiguously consents to the collection, use, processing and transfer, in
electronic or other form, of the Participant’s personal data as described in
this document by and among, as applicable, the Company, its affiliates and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

 

The Participant understands that the Company (and/or the Employer, if
applicable) holds certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, driver’s license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number, residence registration
number or other identification number, salary, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax related information, plan or benefit enrollment forms and elections,
option or benefit statements, any shares of stock or directorships in the
company, details of all options or

 

5

--------------------------------------------------------------------------------


 

any other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding for purpose of managing and administering the Plan
(“Data”).

 

The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan
including, but not limited to, the affiliates of the Company and/or Morgan
Stanley Smith Barney LLC, or any successor.  These third party recipients may be
located in the Participant’s country or elsewhere, and the recipient’s country
may have different data privacy laws and protections than the Participant’s
country.  The Participant understands that the Participant may request a list
with the names and addresses of any potential recipients of the Data by
contacting Corporate Human Resources.

 

The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Common Stock acquired.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.

 

The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Corporate Human Resources.

 

The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan.  For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact Corporate Human Resources.

 

11.       Administration.  This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan.  It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement and the Plan shall be resolved in favor of
the Plan.

 

12.       Clawback Policy.  This Agreement and the Performance Shares are
subject to the Company’s Policy on Recoupment of Incentive Compensation and any
similar policy or policies that have been or may be adopted by the Company.

 

13.       Miscellaneous

 

[(a)                             Change in Control.  Notwithstanding the effect
that Section 5.8(a)(1) of the Plan would otherwise have, unless otherwise
determined by the Committee, in the event of a Change in Control pursuant to
Section 5.8(b)(3) or (4) of the Plan  in connection with which the holders of
Common Stock receive shares of common stock that are registered under Section 12
of the Exchange Act (and, for the avoidance of doubt, not

 

6

--------------------------------------------------------------------------------


 

in the event of a Change in Control to which Section 5.8(a)(2) of the Plan
applies), , the Performance Period will be deemed to have lapsed, the
Performance Measures shall be deemed satisfied at the target level and the
Performance Shares will be considered earned and the Target Performance Share
Award amount will be paid out in accordance with the Plan as a result of such
Change in Control only in the event you also terminate employment with the
Company or any of its Subsidiaries or affiliates for Good Reason, or if your
employment is terminated by the Company or any of its Subsidiaries or affiliates
without Cause, within two years following such Change in Control (the
“Protection Period”). Such deemed earned Performance Shares shall be paid out as
soon as practicable following your termination of employment following such
Change in Control.  In the event of such Change in Control pursuant to
Section 5.8(b)(3) or (4) of the Plan in connection with which the holders of
Common Stock receive shares of common stock that are registered under Section 12
of the Exchange Act, there shall be substituted for each share of Common Stock
relating to the Performance Shares the number, type and class of shares into
which each outstanding share of Common Stock shall be converted pursuant to such
Change in Control.] [This version of Section used for members of the Executive
Leadership Team.]

 

[(a)                             Change in Control.  In the event of a Change in
Control, the Performance Period will be deemed to have ended, and the
Performance Shares will be considered earned and the Target Performance Share
Award amount will be paid out in accordance with the Plan. Such deemed earned
Performance Shares shall be paid out as soon as practicable.] [This version of
Section used for persons who are not members of the Executive Leadership Team.]

 

For purposes of the foregoing, “Good Reason” shall mean:

 

(i)                  There has occurred a material reduction by the Company, a
Subsidiary or affiliate in your base salary in effect immediately before the
beginning of the Protection Period or as increased from time to time thereafter;

 

(ii)               The Company, a Subsidiary or affiliate, without your written
consent, has required you to be relocated anywhere in excess of thirty-five (35)
miles from your office location immediately before the beginning of the
Protection Period, except for required travel on the business of the Company, a
Subsidiary or affiliate to an extent substantially consistent with your business
travel obligations immediately before the beginning of the Protection Period; or

 

(iii)             The Company or a Subsidiary has reduced in any manner which
you reasonably consider important your title, job authorities or
responsibilities immediately before the beginning of the Protection Period. You
may exercise your right to terminate your employment for Good Reason by giving
the Company a written notice of termination specifying in reasonable detail the
circumstances constituting such Good Reason. However, the Company shall have
thirty (30) days to “cure” such that the circumstances constituting such Good
Reason are eliminated.  Your employment shall terminate at the end of such
thirty (30)-day period only if the Company has failed to cure such circumstances
constituting the Good Reason. Your termination of employment within a

 

7

--------------------------------------------------------------------------------


 

Protection Period shall be for Good Reason if one of the occurrences specified
in this Section 13 shall have occurred (and subject to the cure provision of the
immediately preceding paragraph), notwithstanding that you may have other
reasons for terminating employment, including employment by another employer
which you  desire to accept.]

 

(b)                                 Continuation of Employment.  The selection
of any employee for participation in the Plan and this Agreement shall not give
such Participant any right to be retained in the employ of the Company or the
Employer (as the case may be). The right and power of the Company and / or the
Employer to dismiss or discharge the Participant is specifically reserved. The
Participant or any person claiming under or through the Participant shall not
have any right or interest in the Plan or any Award thereunder, unless and until
all terms, conditions, and provisions of the Plan that affect the Participant
have been complied with as specified herein.

 

(c)                                  Nature of the Award.  In accepting the
Award, the Participant acknowledges that:  (1) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Agreement; (2) the grant of the Performance Shares is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Performance Shares, or benefits in lieu of Performance Shares,
even if Performance Shares have been granted repeatedly in the past; (3) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (4) the Participant’s participation in the Plan is voluntary;
(5) the Performance Shares and any shares of Common Stock subject to the
Performance Shares are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (6) the
grant of Performance Shares is provided for future services to the Company and
its affiliates and is not under any circumstances to be considered compensation
for past services; (7) in the event that the Participant is an employee of an
affiliate or Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
affiliate or Subsidiary that is the Participant’s employer; (8) the future value
of the underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (9) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Performance Shares or diminution in value of
the Performance Shares or the shares of Common Stock and the Participant
irrevocably releases the Company, its affiliates and/or its Subsidiaries from
any such claim that may arise; and (10) in the event of involuntary termination
of the Participant’s employment, the Participant’s right to receive Performance
Shares and/or Common Stock under the Plan, if any, will terminate in accordance
with the terms of the Plan and will not be extended by any notice period
mandated under local law; furthermore, the Participant’s right to earn the
Performance Shares after such termination of employment, if any, will be
measured by the date of termination of the Participant’s active employment and
will not be extended by any notice period mandated under local law.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Application of the Law.  This Agreement
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

(e)                                  Amendments to Conform to Law. 
Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Board may amend the Plan or this Agreement, to take effect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
conforming the Plan or Agreement to any present or future law relating to plans
of this or similar nature (including, but not limited to, Code Section 409A),
and to the administrative regulations and rulings promulgated thereunder.

 

(f)                                   Right to Amend or Terminate Agreement. 
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s written consent.

 

(g)                                  Governing Law.  To the extent not preempted
by U.S. federal law, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

 

(h)                                 Severability.  The invalidity or
unenforceability of any provision of the Plan or this Agreement will not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement will be severable
and enforceable to the extent permitted by law.

 

(h)                                 Not a Public Offering in Non-U.S.
Jurisdictions.  If the Participant is resident or employed outside of the United
States, neither the grant of the Performance Shares under the Plan nor the
issuance of the underlying shares of Common Stock is intended to be a public
offering of securities in the Participant’s country of residence (and country of
employment, if different).  The Company has not submitted any registration
statement, prospectus or other filings to the local securities authorities in
jurisdictions outside of the United States unless otherwise required under local
law.

 

(i)                                     Insider Trading/Market Abuse Laws.  The
Participant’s country of residence may have insider trading and/or market abuse
laws that may affect the Participant’s ability to acquire or sell shares of
Common Stock under the Plan during such times the Participant is considered to
have “inside information” (as defined in the laws in the Participant’s
country).  These laws may be the same or different from any Company insider
trading policy.  The Participant acknowledges that it is the Participant’s
responsibility to be informed of and compliant with such regulations, and the
Participant is advised to speak to the Participant’s personal advisor on this
matter.

 

(j)                                    Compliance with Local Law. If the
Participant is resident or employed outside of the United States, as a condition
to the grant of the Award, the Participant agrees to repatriate all payments
attributable to the shares of Common Stock and/or cash acquired under the Plan
in accordance with local foreign exchange rules and

 

9

--------------------------------------------------------------------------------


 

regulations in the Participant’s country of residence (and country of
employment, if different).  In addition, the Participant agrees to take any and
all actions, and consents to any and all actions taken by the Company and the
Company’s Subsidiaries and affiliates, as may be required to allow the Company
and the Company’s Subsidiaries and affiliates to comply with local laws,
rules and regulations in the Participant’s country of residence (and country of
employment, if different).  Finally, the Participant agrees to take any and all
actions as may be required to comply with the Participant’s personal legal and
tax obligations under local laws, rules and regulations in the Participant’s
country of residence (and country of employment, if different).

 

(k)                                 Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to the Performance
Shares or other awards granted to the Participant under the Plan by electronic
means.  The Participant hereby consents to receive such documents be electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party-designated by
the Company.

 

(l)                                     English Language.  If the Participant is
resident and/or employed outside of the United States, the Participant
acknowledges and agrees that it is the Participant’s express intent that the
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Performance Shares, be drawn
up in English.  If the Participant has received the Agreement, the Plan or any
other documents related to the Performance Shares translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

 

(m)                             Addendum to Agreement.  Notwithstanding any
provision of this Agreement to the contrary, the Performance Shares shall be
subject to such special terms and conditions for the Participant’s country of
residence (and country of employment, if different), as the Company may
determine in its sole discretion and which shall be set forth in an addendum to
these terms and conditions (the “Addendum”).  Further, if the Participant
transfers residence and/or employment to another country reflected in the
Addendum, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable to comply
with local laws, rules and/or regulations or to facilitate the operation and
administration of the Performance Shares and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer).  The Addendum shall constitute part of
this Agreement.

 

(n)                                 Additional Requirements.  The Company
reserves the right to impose other requirements on the Performance Shares, any
shares of Common Stock acquired pursuant to the Performance Shares, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the administration of the
Plan.  Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

 

10

--------------------------------------------------------------------------------


 

Ingredion Incorporated

 

By:

 

 

 

 

 

 

Diane Frisch

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

*          *          *          *          *

 

11

--------------------------------------------------------------------------------


 

Ingredion Incorporated

Addendum to the Performance Share Award Agreement

 

In addition to the terms of the Plan and the Award Agreement, the Performance
Shares are subject to the following additional terms and conditions.  All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Award Agreement.  Pursuant to Section 13(m) of the
Award Agreement, if the Participant transfers residence and/or employment to
another country reflected in an Addendum, the additional terms and conditions
for such country (if any) will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
Award and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate the Participant’s transfer).

 

AUSTRALIA

 

Shareholder Approval Requirement.  Notwithstanding provision in the Award
Agreement to the contrary, the Participant will not be entitled to, and shall
not claim, any benefit under the Plan (including, without limitation, a legal
right as set forth in Section 4 of the Agreement) if the provision of such
benefit would give rise to a breach of Part 2D.2 of the Corporations Act 2001
(Cth), any other provision of that Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits.  Further, the
Company’s affiliate in Australia is under no obligation to seek or obtain the
approval of its shareholders for the purpose of overcoming any such limitation
or restriction.

 

BRAZIL

 

1.             Labor Law Acknowledgment. The Participant agrees that (i) the
benefits provided under the Award Agreement and the Plan are the result of
commercial transactions unrelated to the Participant’s employment; (ii) the
Award Agreement and the Plan are not a part of the terms and conditions of the
Participant’s employment; and (iii) the income from the vesting of the
Performance Shares, if any, is not part of the Participants remuneration from
employment.

 

2.             Compliance with Law.  By accepting the Performance Shares, the
Participant agrees to comply with applicable Brazilian laws and to pay any and
all applicable taxes associated with the vesting of the Performance Shares, the
receipt of dividends and/or the sale of Shares acquired under the Plan.

 

CANADA

 

1.             Settlement in Shares.  Notwithstanding anything to the contrary
in the Award Agreement, Addendum  or the Plan, the Participant’s Award shall be
settled only in shares of Common Stock (and may not be settled in cash).

 

2.             Use of English Language.  The Participant acknowledges and agrees
that it is the Participant’s express wish that this Award Agreement, as well as
all documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.  Le Participant reconnaissez et consentez que c’est votre souhait
exprès qui cet accord, de meme que tous documents, toutes notifications et tous
procédés légaux est entré dans, donné ou instituté conformément ci-annexé ou
relatant directement ou indirectement ci-annexé, est formulé dans

 

12

--------------------------------------------------------------------------------


 

l’anglais.

 

CHILE

 

Private Placement.  The following provision shall replace Section 13(h) of the
Award Agreement:

 

The grant of the Performance Shares hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.

 

a)             The starting date of the offer will be the Grant Date (as defined
in the “Award Agreement”), and this offer conforms to General Ruling no. 336 of
the Chilean Superintendence of Securities and Insurance;

b)             The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean
Superintendence of Securities and Insurance, and therefore such securities are
not subject to its oversight;

c)              The issuer is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the Chilean Superintendence of Securities and Insurance; and

d)             The foreign securities shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.

 

a)             La fecha de inicio de la oferta será el de la fecha de
otorgamiento (o “grant date”, según este término se define en el documento
denominado “Award Agreement”) y esta oferta se acoge a la norma de Carácter
General n° 336 de la Superintendencia de Valores y Seguros Chilena;

b)             La oferta versa sobre valores no inscritos en el registro de
valores o en el registro de valores extranjeros que lleva la Superintendencia de
Valores y Seguros Chilena, por lo que tales valores no están sujetos a la
fiscalización de ésta;

c)              Por tratar de valores no inscritos no existe la obligación por
parte del emisor de entregar en Chile información pública respecto de esos
valores; y

d)             Esos valores no podrán ser objeto de oferta pública mientras no
sean inscritos en el registro de valores correspondiente.

 

MEXICO

 

1.             Commercial Relationship.  The Participant expressly recognizes
that participation in the Plan and the Company’s grant of Performance Shares
does not constitute an employment relationship between the Participant and the
Company.  The Participant has been granted the Performance Shares as a
consequence of the commercial relationship between the Company and the Company’s
affiliate in Mexico that employs the Participant, and the Company’s local
affiliate in Mexico is the Participant’s sole employer.  Based on the foregoing,
(a) the Participant expressly recognizes the Plan and the benefits the
Participant may derive from participation in the Plan does not establish any
rights between the Participant and the Company’s affiliate in Mexico that
employs the Participant, (b) the Plan and the benefits the Participant may
derive from the Participant’s participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s affiliate in
Mexico that employs the Participant, and (c) any modifications or amendments of
the Plan by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company’s affiliate in Mexico that employs the
Participant.

 

2.             Extraordinary Item of Compensation.  The Participant expressly
recognizes and acknowledges that participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in
accordance with the terms and conditions of the Plan, the Award Agreement and
this Addendum.  As such, the Participant

 

13

--------------------------------------------------------------------------------


 

acknowledges and agrees that the Company may, in its sole discretion, amend
and/or discontinue the Participant’s participation in the Plan at any time and
without any liability.  The value of this Award is an extraordinary item of
compensation outside the scope of the Participant’s employment contract, if
any.  This Award is not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

 

SINGAPORE

 

Securities Law Information.  The grant of the Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore.  Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply.  The Participant should note that, as a result, the Award is subject to
section 257 of the SFA and the Participant will not be able to make: (a) any
subsequent sale of the shares of Common Stock underlying the Award in Singapore;
or (b) any offer of such subsequent sale of the shares of Common Stock subject
to the Award in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA.

 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements Section 9
of the Award Agreement:

 

By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon payment of the Performance Shares.  If the
Participant fails to advise the Employer of the gain realized upon payment of
the Performance Shares, the Participant may be liable for a fine.  The
Participant will be responsible for paying any difference between the actual tax
liability and the amount withheld.

 

2.             Exchange Control Obligations.  The Participant is solely
responsible for complying with applicable exchange control regulations and
rulings (the “Exchange Control Regulations”) in South Africa.  As the Exchange
Control Regulations change frequently and without notice, the Participant should
consult the Participant’s legal advisor prior to the acquisition or sale of
Shares under the Plan to ensure compliance with current Exchange Control
Regulations.  Neither the Company nor any of its Subsidiaries or affiliates will
be liable for any fines or penalties resulting from the Participant’s failure to
comply with applicable laws.

 

3.             Securities Law Information and Acceptance of the Performance
Shares.  Neither the Performance Shares nor the underlying Shares shall be
publicly offered or listed on any stock exchange in South Africa.  The offer is
intended to be private pursuant to Section 96 of the Companies Act and is not
subject to the supervision of any South African governmental authority.

 

The Performance Shares offer must be finalized on or before the 60th day
following the Grant Date.  If the Participant does not want to accept the
Performance Shares, the Participant must decline the Performance Shares no later
than the 60th day following the Grant Date.  If the Participant does not decline
the Performance Shares on or before the 60th day following the Grant Date, the
Participant will be deemed to accept the Performance Shares.

 

14

--------------------------------------------------------------------------------


 

SOUTH KOREA

 

Employee Data Privacy.  By accepting this Award Agreement:

 

1.              The Participant agrees to the collection, use, processing and
transfer of Data as described in Section 10 of the Award Agreement; and

2.              The Participant agrees to the processing of the Participant’s
unique identifying information (resident registration number) as described in
Section 10 of the Award agreement.

 

UNITED KINGDOM

 

1.                                    Income Tax and Social Insurance
Contribution Withholding.  The following provision supplements Section 9 of the
Award Agreement:

 

If payment or withholding of the income tax due in connection with the
Performance Shares is not made within ninety (90) days after the end of the U.K.
tax year in which the event giving rise to the income tax liability occurs or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
income tax paid by the Employer shall constitute a loan owed by the Participant
to the Employer, effective as of the Due Date.  The Participant agrees that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue & Customs (“HMRC”), it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 9 of the Award Agreement.  Notwithstanding the
foregoing, if the Participant is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the Participant shall not be eligible for a loan from the
Company or the Employer to cover the income tax liability.  In the event that
the Participant is a director or executive officer of the Company and the income
tax is not collected from or paid by the Participant by the Due Date, the
payment of any uncollected income tax and employee national insurance
contributions (“NICs”) by the Employer may constitute a benefit to the
Participant (the “Tax Benefit”) on which additional income tax and NICs will be
payable.  If the Participant is a director or executive officer of the Company,
the Participant will be responsible for paying and reporting any income tax due
on the Tax Benefit directly to HMRC under the self-assessment regime, and the
Employer will hold the Participant liable for the Tax Benefit and the cost of
any employee NICs due on the Tax Benefit that the Company or the Employer was
obligated to pay and paid.  The Company or the Employer (as applicable) may
recover the Tax Benefit and the cost of any such employee NICs from the
Participant at any time by any of the means referred to in Section 9 of the
Award Agreement.

 

2.                                    Exclusion of Claim. The Participant
acknowledges and agrees that the Participant will have no entitlement to
compensation or damages insofar as such entitlement arises or may arise from the
Participant’s ceasing to have rights under or to be entitled to the Award,
whether or not as a result of the termination of the Participant’s employment
with the Company or its Subsidiaries or affiliates for any reason whatsoever
(whether the termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Award.  Upon the grant of the Performance
Shares, the Participant shall be deemed irrevocably to have waived any such
entitlement.

 

15

--------------------------------------------------------------------------------


 

*          *          *          *          *

 

16

--------------------------------------------------------------------------------